Citation Nr: 1648335	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating mood disorder in excess of 30 percent prior to August 26, 2016, and in excess of 70 percent from August 26, 2016 onward.

2.  Entitlement to a total disability based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Board remanded the case for additional development.

While the case was in remand status, in a September 2016 rating decision, the Appeals Management Center increased the disability rating for service-connected mood disorder from 30 percent to 70 percent, effective August 26, 2016.  This created the staged rating as characterized on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On further consideration, it appears there may be outstanding psychiatric treatment records.  The Veteran initially filed a claim for entitlement to service connection for a psychiatric disability in May 2011.  On the Veteran's claim form, he indicated that he had received treatment for his claimed disability at a VA Medical Center (VAMC) in Bricktown, New Jersey from 2010 to 2011, which is likely the satellite facility in Brick, New Jersey, under the East Orange parent VAMC.  Moreover, a June 2011 VA examination reflects that the Veteran had been seeing a Dr. Adler for the past year.  Upon review of the record, the Board notes that the VA treatment records pertinent to the Veteran psychiatric claim that have been associated with the claims file date only from March 2012.  The Board finds a remand is necessary in this case to associate treatment records pertinent to the Veteran's psychiatric condition from January 2010 to March 2012.

In addition, on remand, up-to-date VA treatment records dated since September 2016 should be obtained.

Furthermore, in a November 2016 brief, the Veteran's representative raised the issue of TDIU as part and parcel of the Veteran's increased rating claim.  Therefore, that issue will also be remanded for appropriate consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain pertinent VA treatment records dated from January 2010 and associate them with the claims file, including from the East Orange VAMC as well as the "Bricktown" facility.  Also, obtain pertinent VA treatment records dated since September 2016.

2.  Send the Veteran a notice letter informing him of the evidence required to substantiate his claim for a TDIU.  He should also be sent and asked to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

3.  Finally, after undertaking any other necessary development, readjudicate the appeal, including the TDIU issue.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

